DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections under 35 USC 112(b): Applicant has corrected claim 15 and the rejections are withdrawn.

Rejections under 35 USC 103
Applicant’s Argument: Applicant argues that the combination of Pignataro and Nainar fails to teach “adding a network performance parameter […] to the segment list” but rather teaches storing this information in a TLV object. The performance parameter is not in segment lists 0-N of Nainar. 
Examiner’s Response: Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. Examiner notes that the claim recites this performance parameter is added “to the segment list” but details on how this information is added to the list is not disclosed. The TLV in Pignataro is appended to the list as in reproduced Figure 3A considered under broadest reasonable interpretation to be adding “to the segment list.” The claim does not clearly recite adding the parameter for each node to each element within the segment list in such a way that each element of segment list would include the network performance parameter, and in the later claims in which this is performed, a reference that shows adding such a parameter to this specific location of the message is added. Thus, in the independent claims, the parameter may be added to the list as a whole and Examiner considers this to be the case in Figure 3A of Pignataro. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7-8, 16-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17135317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 7 of Instant Application
Claim 18 of reference application
A packet processing method, implemented by a second network node, wherein the packet processing method comprises: receiving a packet from a first network node, wherein the packet comprises a segment list, wherein the segment list comprises a segment identifier of a network node on a path that forwards the packet, and wherein a first segment identifier in the segment list comprises a first network performance parameter of the first network node; determining that a destination address of the packet is a segment identifier of the second network node; and calculating network performance based on the first network performance parameter in response to the determining.
A second network node comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to: receive, from a first network node, a packet comprising a segment list, wherein the segment list comprises a first segment identifier, and wherein the first segment identifier comprises a first network performance parameter of the first network node; make a determination that a destination address (DA) of the packet matches a second segment identifier of the second network node; obtain, in response to the determination, the first network performance parameter; and calculate network performance based on the first network performance parameter.


Claim 8, 16-17 is rejected based on claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-6, 14-15, 24-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17135317 in view of Nainar et al. (“Nainar”) (US 20180034727 A1).
Claim 1 of Instant Application
Claim 1 of reference application
A packet processing method, implemented by a first network node, wherein the packet processing method comprises: obtaining a first packet that comprises a segment list, wherein the segment list comprises a segment identifier of a network node on a path that forwards the first packet; obtaining a segment identifier of a second network node from the segment list, wherein the second network node is a next-hop segment node of the first network node on the path; replacing a destination address of the first packet with the segment identifier of the second network node; adding a network performance parameter of the first network node to the segment list to generate a second packet; and sending the second packet to the second network node.
A method implemented by a first network node and comprising: obtaining a first packet comprising a segment list; adding a network performance parameter of the first network node to the segment list to create a modified first packet; and sending, to a second network node, the modified first packet, wherein the second network node is a next-hop segment node of the first network node on a forwarding path of the first packet.


The reference application teaches forwarding a packet in a segment routing implementation but does not teach replacing the destination address with the segment ID however Nainar teaches obtaining a segment identifier of a second network node from the segment list, wherein the second network node is a next-hop segment node of the first network node on the path; replacing a destination address of the first packet with the segment identifier of the second network node [¶0044, node C obtains Node D as next hop from list and ¶0044, destination address replaced with address of node D, the next hope i.e. second network node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet forwarding steps of the reference application to teach that the device receiving the packet determines the destination address and replaces it with the next hop ID. Reference application teaches forwarding in SR environment but does not specify destination addresses however it would have been obvious to modify the reference application to have intermediate devices replace the destination address as in Nainar who teaches receiving the packet with its identifier as the destination address as in ¶0043-46 and replacing the destination with the next hop in order that a packet be routed via various service nodes and transit nodes to reach destination ¶0044 and that node D may modify the packet to forward it to Node E and prevent errors ¶0044.
Claim 14 of the instant application rejected based on claim 15 of the reference in view of Nainar.
Claim 2-3, 15, 24 of the instant application rejected based on claim 6 of the reference in view of Nainar.
Claim 4-6, 26-26 of the instant application rejected based on claim 2 of the reference in view of Nainar.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 10, 13, 19, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6, 14, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al. (“Nainar”) (US 20180034727 A1) in view of Pignataro et al. (“Pignataro”) (US 20170339072 A1).

Regarding claim 1, Nainar teaches:
A packet processing method, implemented by a first network node [Figure 3A node C], wherein the packet processing method comprises: 
obtaining a first packet that comprises a segment list, wherein the segment list comprises a segment identifier of a network node on a path that forwards the first packet [Figure 3A, ¶0043-44, first node Node C receives packet 310 with SRH including segment routing list see ¶002 specifying nodes that forward packet]; 
obtaining a segment identifier of a second network node from the segment list, wherein the second network node is a next-hop segment node of the first network node on the path [¶0044, node C obtains Node D as next hop from list];
 replacing a destination address of the first packet with the segment identifier of the second network node [¶0044, destination address replaced with address of node D, the next hope i.e. second network node]; 
generating a second packet; and sending the second packet to the second network node [¶0044 packet 320].
Nainar teaches forwarding SR packets by replacing the destination address but does not teach adding a network performance parameter
Pignataro teaches adding a network performance parameter of the first network node to the segment list [Figure 3A shows data packet with operations data, ¶0020 networking or service operations data is added to a packet, ¶0022-28, ¶0033-35 and ¶0041 data includes performance information of packet or network, performance metrics, added to segment list in a packet by any routers R1-R6, added in step 426 of Figure 4B ¶0048, the information is considered added to the list as it is appended to the segment list according to Figure 3A and the claim does not further recite how the parameter is added or incorporated into the existing segment list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar such that packets traversing the segment route include performance metrics in the packets. Nainar teaches various fields and segment list and it would have been obvious to modify the segment list to include performance data as in Pignataro for various benefits including providing information about the health of the network, measuring compliance with SLAs, achieve visibility and allow for troubleshooting and planning ¶0028-32.

Regarding claim 4, Nainar-Pignataro teaches:
The packet processing method of claim 1, further comprising adding the network performance parameter of the first network node to the segment identifier of the second network node [Pignataro, ¶0044-55 since packet includes second network identifier see rationale for combination as in claim 1, Examiner noting that adding data collected includes adding to the second identifier because it is not clear that the adding comprises adding to a section within the segment identifier or adding to the information that contains the segment identifier, thus appending a performance parameter anywhere is considered adding to the segment identifier of the second network node as the packet comprises the segment identifiers of first and second nodes].

Regarding claim 6, Nainar-Pignataro teaches:
The packet processing method of claim 1, wherein the segment list comprises a segment identifier of the first network node [Pignataro Figure 3A ¶0043 segment routing header contains list with identifier of each network node in route including first network node receiving as in figure 4B 422, see rationale for combination as in claim 1], and wherein the packet processing method further comprises adding the network performance parameter to the segment identifier of the first network node [¶0043-50, data collected is added as a parameter to the received packet, packet including segment identifier of first network node in segment list, thus added to first network node segment identifier as appending a performance parameter anywhere is considered adding to the segment identifier of the second network node as the packet comprises the segment identifiers of first and second nodes]. 

Regarding claim 14, Nainar teaches:
A first network node, comprising: a processor configured to [Figure 3A node C, ¶0039]: 
obtain a first packet comprising a segment list, wherein the segment list comprises a segment identifier of the first network node on a path that forwards the first packet [Figure 3A, ¶0043-44, first node Node C receives packet 310 with SRH including segment routing list see ¶002 specifying nodes that forward packet]; 
obtain a segment identifier of a second network node from the segment list, wherein the second network node is a next-hop segment node of the first network node on the path [¶0044, node C obtains Node D as next hop from list];
replace a destination address of the first packet with the segment identifier of the second network node [¶0044, destination address replaced with address of node D, the next hope i.e. second network node]; 
generate a second packet; and a network interface coupled to the processor and configured to send the second packet generated to the second network node [¶0044 packet 320].
Nainar teaches forwarding SR packets by replacing the destination address but does not teach adding a network performance parameter
Pignataro teaches add a network performance parameter of the first network node to the segment list to generate a second packet [Figure 3A shows data packet with operations data, ¶0020 networking or service operations data is added to a packet, ¶0022-28, ¶0033-35 and ¶0041 data includes performance information of packet or network, performance metrics, added to segment list in a packet by any routers R1-R6, added in step 426 of Figure 4B ¶0048, the information is considered added to the list as it is appended to the segment list according to Figure 3A and the claim does not further recite how the parameter is added or incorporated into the existing segment list]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar such that packets traversing the segment route include performance metrics in the packets. Nainar teaches various fields and segment list and it would have been obvious to modify the segment list to include performance data as in Pignataro for various benefits including providing information about the health of the network, measuring compliance with SLAs, achieve visibility and allow for troubleshooting and planning ¶0028-32.

Regarding claim 15, Nainar-Pignataro teaches:
The first network node of claim 14, wherein the processor is further configured to add the network performance parameter to the segment identifier of the second network node [Pignataro, ¶0044-55 since packet includes second network identifier, adding data collected includes adding to the second identifier because it is not clear that the adding comprises adding to a section within the segment identifier, thus appending a performance parameter anywhere is considered adding to the segment identifier of the second network node, see rationale for combination as in claim 14].

Regarding claim 23, Nainar-Pignataro teaches:
The packet processing method of claim 1, further comprising further adding the network performance parameter independent of instructions in the segment list [¶0041 Pignataro, TLV added independent of instruction in segment list as “instructions are encoded as TLVs in the segment routing header” thus may not be in the actual list but are in the header, see rationale for combination as in claim 1].

Claim 2, 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al. (“Nainar”) (US 20180034727 A1) in view of Pignataro et al. (“Pignataro”) (US 20170339072 A1) and Meilik et al. (“Meilik”) (US 20190020563 A1).

Regarding claim 2, Nainar-Pignataro teaches:
The packet processing method of claim 1, wherein the network performance parameter comprises a time [Pignataro ¶0032-33 timestamp information included as collection data parameter, see rationale for combination as in claim 1].
Nainar-Pignataro teaches a timestamp but does not expressly teach a time of transmission however Meilik teaches time at which the first network node sends the second packet [¶0050-52 local transmit time stamps inserted in intermediate nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik. Nainar-Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Regarding claim 24, Nainar-Pignataro teaches:
The first network node of claim 14, wherein the network performance parameter comprises a time [Pignataro ¶0032-33 timestamp information included as collection data parameter, see rationale for combination as in claim 1].
Nainar-Pignataro teaches a timestamp but does not expressly teach a time of transmission however Meilik teaches time at which the first network node sends the second packet [¶0050-52 local transmit time stamps inserted in intermediate nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik. Nainar-Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Claim 3, 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al. (“Nainar”) (US 20180034727 A1) in view of Pignataro et al. (“Pignataro”) (US 20170339072 A1) and Sreeramoju (US 20160191400 A1).

Regarding claim 3, Nainar-Pignataro teaches:
The packet processing method of claim 1.
Nainar-Pignataro teaches metrics included in a packet but does not specify a quantity however it is a conventional technique in the art to include a parameter that indicates a quantity as in Sreeramoju who teaches wherein the network performance parameter comprises a quantity of service packets that correspond to a service identifier and that are received by the first network node before the first network node sends the second packet, and wherein the service packets are forwarded along the path [Figure 3-5, ¶0049-55, packet received at a device is modified to include data flow identification and value of count of packets that have thus far been received and subsequently transmitted by a source device as in Figure 3 and intermediate device along a transmission path].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information and determine if packets have been missed or received in error ¶0049 ¶0053.

Regarding claim 25, Nainar-Pignataro teaches:
The first network node of claim 14.
Nainar-Pignataro teaches metrics included in a packet but does not specify a quantity however it is a conventional technique in the art to include a parameter that indicates a quantity as in Sreeramoju who teaches wherein the network performance parameter comprises a quantity of service packets that correspond to a service identifier and that are received by the first network node before the first network node sends the second packet, and wherein the service packets are forwarded along the path [Figure 3-5, ¶0049-55, packet received at a device is modified to include data flow identification and value of count of packets that have thus far been received and subsequently transmitted by a source device as in Figure 3 and intermediate device along a transmission path].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information and determine if packets have been missed or received in error ¶0049 ¶0053.

Claim 5, 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al. (“Nainar”) (US 20180034727 A1) in view of Pignataro et al. (“Pignataro”) (US 20170339072 A1) and Filsfils et al. (“Filsfils”) (US 20190104058).

Regarding claim 5, Nainar-Pignataro teaches:
The packet processing method of claim 4.
Nainar-Pignataro broadly teach adding performance information to a segment identifier but does not expressly teach to the bit position of the segment identifier.
Filsfils teaches further comprising storing the network performance parameter between a 65th bit and a 128th bit of the segment identifier of the second network node [¶0035-37, a segment identifier includes a function value and any node along the path may signal parameter via the segment routing function value to cause performance of a function, and this value is 16 bit value after 64 bit discriminator thus between bit 65 and 128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar-Pignataro to include performance parameter in a function bit value. Nainar-Pignataro teach broadly adding performance values to a segment list with first and second identifiers and it would have been obvious to modify this to further perform adding a parameter in the segment identifier of a node to signal to that node to perform certain functions as in ¶0035-37 of Filsfils.

Regarding claim 26, Nainar-Pignataro teaches:
The first network node of claim 15.
Nainar-Pignataro broadly teach adding performance information to a segment identifier but does not expressly teach to the bit position of the segment identifier.
Filsfils teaches wherein the processor is further configured to store the network performance parameter between a 65th bit and a 128th bit of the segment identifier of the second network node [¶0035-37, a segment identifier includes a function value and any node along the path may signal parameter via the segment routing function value to cause performance of a function, and this value is 16 bit value after 64 bit discriminator thus between bit 65 and 128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nainar-Pignataro to include performance parameter in a function bit value. Nainar-Pignataro teach broadly adding performance values to a segment list with first and second identifiers and it would have been obvious to modify this to further perform adding a parameter in the segment identifier of a node to signal to that node to perform certain functions as in ¶0035-37 of Filsfils.

Claim 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al. (“Pignataro”) (US 20170339072 A1) in view of Nainar et al. (“Nainar”) (US 20180034727 A1).

Regarding claim 7, Pignataro teaches:
A packet processing method implemented by a second network node [Figure 1A, ¶0034, service nodes of a network 130. Figure 4B service node being second network node ¶0046], and comprising: receiving a packet from a first network node, wherein the packet comprises a segment list [Figure 4B, packet received from first service node as sent in Figure 4A ¶0045, packet comprising segment list, see ¶0043 and Figure 3A, packet comprising segment routing header with list elements], wherein the segment list comprises a segment identifier of a network node on a path that forwards the packet [Figure 3A, ¶0041, segment list of nodes forwarding packet ¶0023 and ¶0035], and wherein a first segment identifier in the segment list comprises a first network performance parameter of the first network node [¶0043 segment routing header includes performance parameter for data collection of first network node];, and calculating network performance based on the first network performance parameter in response to the determining [See Figure 4B, 425 and 426, ¶0048, additional data is to be added considered calculated, and this data may be calculated as in e.g. ¶0033 delay and loss metrics are added thus calculated, and ¶0028 attributes e.g. load, ¶0030 statistics, etc.].
Pignataro teaches calculating network performance but does not expressly teach determining the destination of the packet is a segment identifier of the second network node. 
Nainar teaches determining that a destination address of the packet is a segment identifier of the second network node and calculating network performance in response to the determining [¶0043-46 node D is second node, receives packet, determines node D is destination address as packet 320 specifies destination as node D from SL included in packet Figure 3B and header is modified based on receiving the packet, and determines no error with packet i.e. performance being an error indication in this example, to show that a device receiving the packet intended for it performs a performance calculation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet forwarding steps of Pignataro to teach that the device receiving the packet determines the destination address. Pignataro teaches segment routing via multiple network devices but does not specify destination addresses however it would have been obvious to modify Pignataro to have intermediate devices determine the destination address is its own identifier as in Nainar who teaches receiving the packet with its identifier as the destination address as in ¶0043-46 as part of a type segment routing implementation using ICMPv6 in order that a packet be routed via various service nodes and transit nodes to reach destination ¶0044 and that node D may modify the packet to forward it to Node E and prevent errors ¶0044.

Regarding claim 16, Pignataro teaches:
A second network node comprising: a network interface configured to [Figure 1A, ¶0034, service nodes of a network 130. Figure 4B service node being second network node ¶0046, hardware ¶0039]; 
receive a packet from a first network node, wherein the packet comprises a segment list [Figure 4B, packet received from first service node as sent in Figure 4A ¶0045, packet comprising segment list, see ¶0043 and Figure 3A, packet comprising segment routing header with list elements], wherein the segment list comprises a segment identifier of a network node on a path that forwards the packet [Figure 3A, ¶0041, segment list of nodes forwarding packet ¶0023 and ¶0035], wherein a first segment identifier in the segment list comprises a first network performance parameter of the first network node [¶0043 segment routing header includes performance parameter for data collection of first network node];, and a processor coupled to the network interface and configured to: calculate network performance based on the first network performance parameter in response to the determining reception of the packet [See Figure 4B, 425 and 426, ¶0048, additional data is to be added considered calculated, and this data may be calculated as in e.g. ¶0033 delay and loss metrics are added thus calculated, and ¶0028 attributes e.g. load, ¶0030 statistics, etc.].
Pignataro teaches calculating network performance but does not expressly teach determining the destination of the packet is a segment identifier of the second network node. 
Nainar teaches determining that a destination address of the packet is a segment identifier of the second network node, and calculate network performance in response to determining that the destination address of the packet is the segment identifier of the second network node [¶0043-46 node D is second node, receives packet, determines node D is destination address as packet 320 specifies destination as node D from SL included in packet Figure 3B and header is modified based on receiving the packet, and determines no error with packet i.e. performance being an error indication in this example, to show that a device receiving the packet intended for it performs a performance calculation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet forwarding steps of Pignataro to teach that the device receiving the packet determines the destination address. Pignataro teaches segment routing via multiple network devices but does not specify destination addresses however it would have been obvious to modify Pignataro to have intermediate devices determine the destination address is its own identifier as in Nainar who teaches receiving the packet with its identifier as the destination address as in ¶0043-46 as part of a type segment routing implementation using ICMPv6 in order that a packet be routed via various service nodes and transit nodes to reach destination ¶0044 and that node D may modify the packet to forward it to Node E and prevent errors ¶0044.

Claim 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al. (“Pignataro”) (US 20170339072 A1) in view of Nainar et al. (“Nainar”) (US 20180034727 A1) and Meilik et al. (“Meilik”) (US 20190020563 A1).

Regarding claim 8, Pignataro-Nainar teaches:
The packet processing method of claim 7, wherein the first network performance parameter comprises a first time [Pignataro ¶0032-33 timestamp information included as collection data parameter, see rationale for combination as in claim 1].
Pignataro teaches a timestamp but does not expressly teach a time of transmission however Meilik teaches time at which the first network node sends the second packet [¶0050-52 local transmit time stamps inserted in intermediate nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik. Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Regarding claim 9, Pignataro-Nainar-Meilik teaches:
The packet processing method of claim 8, wherein the calculating further comprises: determining a forwarding delay [Pignataro, ¶0033 teaches adding delay parameter and using timestamps].
Pignataro teaches delay but does not teach expressly determining delay based on measuring a difference however this is a conventional technique as in Meilik who teaches wherein the calculating further comprises: determining a second time at which the second network node receives the packet [¶0030-33, intermediate node determines receive timestamps]; and determining a forwarding delay that is equal to a difference between the second time and the first time [¶0030-33 delay determined by difference in receive and transmit timestamps].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik for measuring delay. Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp that is used to determine a difference with a receive timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Regarding claim 17, Pignataro-Nainar teaches:
The second network node of claim 16, wherein the first network performance parameter comprises a first time [Pignataro ¶0032-33 timestamp information included as collection data parameter, see rationale for combination as in claim 1].
Pignataro teaches a timestamp but does not expressly teach a time of transmission however Meilik teaches time at which the first network node sends the second packet [¶0050-52 local transmit time stamps inserted in intermediate nodes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik. Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Regarding claim 18, Pignataro-Nainar-Meilik teaches:
The second network node of claim 17, wherein the processor is further configured to: determine a forwarding delay [Pignataro, ¶0033 teaches adding delay parameter and using timestamps].
Pignataro teaches delay but does not teach expressly determining delay based on measuring a difference however this is a conventional technique as in Meilik who teaches wherein the processor is further configured to: determine a second time at which the second network node receives the packet [¶0030-33, intermediate node determines receive timestamps]; and determine a forwarding delay that is equal to a difference between the second time and the first time [¶0030-33 delay determined by difference in receive and transmit timestamps].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the timestamp information is a transmit timestamp as in Meilik for measuring delay. Pignataro teaches timestamp information added as a network parameter and it would have been obvious to modify this timestamp information to be expressly transmit timestamp that is used to determine a difference with a receive timestamp as in Meilik who teaches this allows for measuring delay ¶0019, ¶0059-60 for detecting congestion at specific nodes.

Claim 11-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro et al. (“Pignataro”) (US 20170339072 A1) in view of Nainar et al. (“Nainar”) (US 20180034727 A1) and Sreeramoju (US 20160191400 A1).

Regarding claim 11, Pignataro-Nainar teaches:
The packet processing method of claim 7.
Pignataro teaches including performance metrics in the data packet but does not expressly teach quantity however Sreeramoju teaches wherein the first network performance parameter comprises a first quantity of service packets that correspond to a service identifier and that are received by the first network node before the second network node receives the packet, and wherein the service packets that correspond to the service identifier are forwarded along the path [Figure 3-5, ¶0049-55, packet includes data flow identification and value of count of packets that have thus far been received and subsequently transmitted by a source deice as in Figure 3 and intermediate device along a transmission path].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information and determine if packets have been missed or received in error ¶0049 ¶0053.

Regarding claim 12, Pignataro-Nainar teaches:
The packet processing method of claim 11 wherein the calculating further comprises: determining a quantity of lost packets during forwarding of the first quantity of service packets [¶0030-33 teaches measuring loss].
Pignataro-Nainar teaches measuring loss but not expressly using difference of quantities however Sreeramoju teaches receiving, before the second network node receives the packet, a second quantity of service packets that correspond to the service identifier from the first network node; and determining a quantity of lost packets during forwarding of the first quantity of service packets , wherein the quantity of lost packets is equal to a difference between the second quantity and the first quantity [[Figure 3-5, ¶0049-55, ¶0065-66, packet includes data flow identification and value representing count of packets IPv4 value that have thus far been received and subsequently transmitted by a source deice as in Figure 3, and a local counter at receiving device is used to determine a difference i.e. the amount of packets received up until this point being a forwarded first quantity is determined to be different than the quantity indicated in the received packet and thus a packet loss quantity is detected in 500]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information used for loss measurements as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information as this is a conventional technique for measuring differences in an indicated “quantity” i.e. the count value in the packet with a local counter at a subsequent node to determine if packets have been missed or received in error ¶0049 ¶0053 of Sreeramoju.

Regarding claim 20, Pignataro-Nainar teaches:
The second network node of claim 16.
Pignataro teaches including performance metrics in the data packet but does not expressly teach quantity however Sreeramoju teaches wherein the first network performance parameter comprises a first quantity of service packets that correspond to a service identifier and that are received by the first network node before the second network node receives the packet, and wherein the first quantity of service packets are forwarded along the path [[Figure 3-5, ¶0049-55, ¶0065-66, packet includes data flow identification and value representing count of packets IPv4 value that have thus far been received and subsequently transmitted by a source deice as in Figure 3, and a local counter at receiving device is used to determine a difference i.e. the amount of packets received up until this point being a forwarded first quantity is determined to be different than the quantity indicated in the received packet and thus a packet loss quantity is detected in 500].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information and determine if packets have been missed or received in error ¶0049 ¶0053.

Regarding claim 21, Pignataro-Nainar teaches:
The second network node of claim 20 wherein the processor is further configured to determine a third quantity of lost packets lost during forwarding of the first quantity of service packets [¶0030-33 teaches measuring loss].
Pignataro-Nainar teaches measuring loss but not expressly using difference of quantities however Sreeramoju teaches wherein the network interface is further configured to receive, before the second network node receives the packet, a second quantity of service packets that correspond to the service identifier from the first network node; and wherein the processor is further configured to determine a third quantity of lost packets lost during forwarding of the first quantity of service packets, wherein the third quantity is equal to a difference between the second quantity and the first quantity [[Figure 3-5, ¶0049-55, ¶0065-66, packet includes data flow identification and value representing count of packets IPv4 value that have thus far been received and subsequently transmitted by a source deice as in Figure 3, and a local counter at receiving device is used to determine a difference i.e. the amount of packets received up until this point being a forwarded first quantity is determined to be different than the quantity indicated in the received packet and thus a packet loss quantity is detected in 500]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify the quantity information used for loss measurements as in Sreeramoju. Pignataro teaches metric information added as a network parameter and it would have been obvious to modify this information to be expressly quantity information allowing the receiving device along a transmission path to increment its own counters and compare with the quantity information as this is a conventional technique for measuring differences in an indicated “quantity” i.e. the count value in the packet with a local counter at a subsequent node to determine if packets have been missed or received in error ¶0049 ¶0053 of Sreeramoju.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478